PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DWAYNE E. WESSEL,                         
               Plaintiff-Appellant,
UNITED STATES OF AMERICA,
                        Intervenor,
                 and
WINSTON LLOYD,
                             Plaintiff,
                  v.
PARRIS N. GLENDENING, Governor,
Sued in his official and individual
capacity; STUART O. SIMMS,
Secretary, Sued in his official and
individual capacity; WILLIAM W.              No. 00-6634
SONDERVAN, Ed.D., Commissioner,
Sued in his official and individual
capacity; PATRICIA CUSHWA,
Chairperson, Sued in her official
and individual capacity; MACEO
WILLIAMS, Commissioner, Sued in
his official and individual capacity;
FRANK PAPPAS, Commissioner, Sued
in his official and individual
capacity; ALEXANDER FRANCIS,
Warden, Sued in his official and
individual capacity; SANDRA BOOSE,
Facility Administrator, Sued in her
official and individual capacity;
                                          
2                       WESSEL v. GLENDENING


SERGEANT DORN, Sued in his             
individual capacity,
               Defendants-Appellees,
                 and
DISABILITY RIGHTS SECTION, Civil       
Rights Division, United States
Department of Justice, Sued in its
official capacity,
                         Defendant.
                                       
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
             Frederic N. Smalkin, Chief District Judge.
                           (CA-99-3158-S)

                        Argued: June 5, 2002

                    Decided: September 26, 2002

     Before WILKINS, TRAXLER, and KING, Circuit Judges.



Affirmed by published opinion. Judge Wilkins wrote the majority
opinion, in which Judge Traxler joined. Judge King wrote a dissenting
opinion.


                             COUNSEL

ARGUED: Neal Lawrence Walters, UNIVERSITY OF VIRGINIA
SCHOOL OF LAW APPELLATE LITIGATION CLINIC, Char-
lottesville, Virginia, for Appellant. Kevin Kendrick Russell, Appellate
Section, Civil Rights Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Intervenor. David Phelps Ken-
nedy, Assistant Attorney General, Baltimore, Maryland, for Appel-
                        WESSEL v. GLENDENING                           3
lees. ON BRIEF: Ralph F. Boyd, Jr., Assistant Attorney General,
Jessica Dunsay Silver, Seth M. Galanter, Appellate Section, Civil
Rights Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Intervenor. J. Joseph Curran, Jr., Attorney
General of Maryland, Baltimore, Maryland, for Appellees.


                              OPINION

WILKINS, Circuit Judge:

   Dwayne E. Wessel brought this action pursuant to Part A of Title
II of the Americans with Disabilities Act (ADA) of 1990, see 42
U.S.C.A. §§ 12131-12134 (West 1995).1 The district court dismissed
the action, concluding that Wessel’s claim was barred by the State’s
sovereign immunity under the Eleventh Amendment to the United
States Constitution. We affirm.

                                   I.

   In March 1999, Wessel was committed to the custody of the Mary-
land Division of Corrections. Under Maryland law, all inmates are
awarded a certain number of good conduct credits at the outset of
their sentences; inmates can earn additional credits by participating in
institutional work or education programs, or by participating in spe-
cial projects. Completing a "boot camp" program is one way to earn
special project credits.

  Upon his incarceration, Wessel was assigned to a boot camp pro-
gram, but he was deemed medically unqualified for the program and
was transferred to another correctional facility shortly thereafter. He
was then offered employment as a yard worker but was disqualified
when he told prison officials that his feet hurt and that he could not
do the work. Subsequently, Wessel was placed on non-work status
and transferred to the Jessup Pre-Release Unit (Jessup).
  1
   Wessel named Parris N. Glendening, Governor of the State of Mary-
land, and numerous other state officials as defendants. We refer to these
individuals collectively as "the State."
4                         WESSEL v. GLENDENING
   Wessel filed this action pro se while incarcerated at Jessup, claim-
ing that the State violated his rights under the ADA by failing to pro-
vide him, as a disabled inmate, with opportunities to earn diminution
credits on an equal basis with non-disabled inmates.2 See 42 U.S.C.A.
§ 12132 (providing that "no qualified individual with a disability
shall, by reason of such disability, be excluded from participation in
or be denied the benefits of the services, programs, or activities of a
public entity"). The district court dismissed the action upon the
State’s motion, holding that Congress, in enacting Title II of the
ADA, did not validly abrogate the states’ Eleventh Amendment
immunity from suits for damages.3

   Wessel appealed pro se, and we appointed counsel and calendared
the case for oral argument. The United States intervened pursuant to
28 U.S.C.A. § 2403(a) (West 1994) and filed a brief and presented
argument in support of the validity of abrogation.

                                    II.

   The Eleventh Amendment prohibits the extension of "[t]he Judicial
power of the United States" to "any suit in law or equity, commenced
or prosecuted against one of the United States by Citizens of another
State, or by Citizens or Subjects of any Foreign State." U.S. Const.
amend. XI. Although the text of the Eleventh Amendment does not
address suits for damages against an unconsenting state by its own
citizens, it is well settled that "an unconsenting State is immune from

    2
     Wessel also maintained that the State’s conduct violated his rights
under the Equal Protection Clause of the Fourteenth Amendment. We
affirm the dismissal of this claim without further discussion.
   3
     Although the State did not raise this as a basis for dismissal, in this
appeal it supports the holding of the district court. There is no dispute
that the Eleventh Amendment issue is properly before us. See Ford
Motor Co. v. Dep’t of Treasury, 323 U.S. 459, 467 (1945) ("The Elev-
enth Amendment declares a policy and sets forth an explicit limitation
on federal judicial power of such compelling force that this Court will
consider the issue . . . even though urged for the first time in this
Court.").
                         WESSEL v. GLENDENING                           5
suits brought in federal courts by her own citizens as well as by citi-
zens of another State." Edelman v. Jordan, 415 U.S. 651, 663 (1974).4

   Congress may abrogate immunity under certain circumstances. See
Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 55 (1996). Determin-
ing whether Congress has done so requires a court to consider two
questions: first, "whether Congress has ‘unequivocally expresse[d] its
intent to abrogate the immunity’; and second, whether Congress has
acted ‘pursuant to a valid exercise of power.’" Id. (alteration in origi-
nal) (citation omitted) (quoting Green v. Mansour, 474 U.S. 64, 68
(1985)). Whether Congress has abrogated the states’ sovereign immu-
nity is a legal question, and as such is subject to de novo review, see
United States v. Martin, 215 F.3d 470, 472 (4th Cir. 2000).

                                   A.

   Before conducting the abrogation analysis, we first address the
scope of our analysis. The Government, relying on our decision in
Brown v. North Carolina Division of Motor Vehicles, 166 F.3d 698
(4th Cir. 1999), asserts that our consideration of the abrogation ques-
tion should be limited to the particular context of this litigation, i.e.,
the application of Title II to state prisons. We conclude that the rule
announced in Brown, which requires a court to consider the narrowest
form of the constitutional question presented, does not apply here in
the manner suggested by the Government.5

   In Brown, a class of disabled individuals challenged a fee charged
by North Carolina for the issuance of handicapped parking placards,
maintaining that the fee violated a regulation promulgated pursuant to
Title II. This court concluded that when "determining whether Elev-
enth Amendment immunity is abrogated in a case involving a regula-
tion," a court should "examine the legality [only] of the specific
  4
    The protection of the Eleventh Amendment does not extend to suits
seeking injunctive relief from state officials pursuant to Ex Parte Young,
209 U.S. 123 (1908). See Edelman, 415 U.S. at 664. Because Wessel is
no longer in state custody, no injunctive relief is available to him.
  5
    We do apply the rule in Brown to the extent of limiting our abrogation
analysis to Part A of Title II, 42 U.S.C.A. §§ 12131-12134.
6                        WESSEL v. GLENDENING
statute and regulation whose asserted violation by state government
gave rise to the claim for relief in federal court." Id. at 705.

   The State urges us to hold that Brown was effectively overruled by
Board of Trustees v. Garrett, 531 U.S. 356 (2001), which held that
Congress did not validly abrogate sovereign immunity when it
enacted Title I of the ADA. We conclude, however, that the rule in
Brown, which was adopted in the context of litigation challenging a
particular regulation, does not apply here, where the claim arises
directly under Title II. The mere fact that this litigation concerns Title
II itself, and not a regulation, is alone adequate to establish the inap-
plicability of Brown. As discussed above, in Brown we admonished
that abrogation review should focus on the narrowest provision on
which liability may be based. Here, that provision is Title II. What the
Government proposes is not limiting our abrogation analysis to a par-
ticular provision, but rather to a particular defendant. This is not an
application of Brown; it is an extension of it. Moreover, such an
extension is contraindicated by the language of Brown. The regulation
challenged there prohibited all public entities from levying surcharges
to cover the cost of compliance with the ADA, and we conducted the
abrogation analysis in precisely those terms, rather than limiting our
inquiry to surcharges imposed by state motor vehicle departments.
See Brown, 166 F.3d at 707 (noting lack of congressional record
regarding unconstitutional state surcharges for handicapped pro-
grams).

   We further conclude that it would be improper to extend Brown as
the Government would have us do. Title II prohibits discrimination
by any "public entity." 42 U.S.C.A. § 12132. The term "public entity"
is defined to include states. See id. § 12131(1)(A). Significantly,
nowhere does Title II specifically name prisons or any other arm of
the state. Thus, absent judicial redrafting of the statute, there is no
narrower constitutional question to address. Cf. United States v.
Albertini, 472 U.S. 675, 680 (1985) ("Statutes should be construed to
avoid constitutional questions, but this interpretive canon is not a
license for the judiciary to rewrite language enacted by the legisla-
ture.").

                                   B.

   Having concluded that we must conduct the abrogation analysis as
to the whole of Part A of Title II, we now turn to consideration of that
                         WESSEL v. GLENDENING                          7
issue. The question of whether Congress adequately expressed its
intent to abrogate is answered by the text of the statute. The ADA
explicitly provides that "[a] State shall not be immune under the elev-
enth amendment to the Constitution of the United States from an
action in Federal or State court . . . for a violation of" the ADA. 42
U.S.C.A. § 12202 (West 1995). This provision unequivocally
expresses Congress’ intent to abrogate. See Brown, 166 F.3d at 705.

                                   C.

   We next must decide whether Congress properly exercised its
power to abrogate. This inquiry is begun by ascertaining the basis for
Congress’ abrogation. See Seminole Tribe, 517 U.S. at 59. In the
ADA, Congress asserted its intent "to invoke the sweep of congressio-
nal authority, including the power to enforce the fourteenth amend-
ment . . . , in order to address the major areas of discrimination faced
day-to-day by people with disabilities." 42 U.S.C.A. § 12101(b)(4)
(West 1995).6 Section 5 of the Fourteenth Amendment vests Congress
with the authority to abrogate immunity. See Fitzpatrick v. Bitzer, 427
U.S. 445, 456 (1976) ("[T]he Eleventh Amendment, and the principle
of state sovereignty which it embodies, are necessarily limited by the
enforcement provisions of § 5 of the Fourteenth Amendment." (cita-
tion omitted)).

   Section 5 grants Congress the "power to enforce, by appropriate
legislation, the provisions of" the Fourteenth Amendment, including
the following portion of § 1:

      No State shall make or enforce any law which shall abridge
      the privileges or immunities of citizens of the United States;
      nor shall any State deprive any person of life, liberty, or
      property, without due process of law; nor deny to any per-
      son within its jurisdiction the equal protection of the laws.
  6
   Congress also relied on its authority "to regulate commerce." Id.
However, the Interstate Commerce Clause does not provide Congress the
power to abrogate Eleventh Amendment immunity. See Seminole Tribe,
517 U.S. at 59-66.
8                        WESSEL v. GLENDENING
U.S. Const. amend. XIV, §§ 1, 5. In exercising its enforcement
power, "Congress is not limited to mere legislative repetition of [the
Supreme] Court’s constitutional jurisprudence." Garrett, 531 U.S. at
365. Rather, "§ 5 is a positive grant of legislative power to Congress."
City of Boerne v. Flores, 521 U.S. 507, 517 (1997) (internal quotation
marks omitted); see id. at 536 ("It is for Congress in the first instance
to ‘determin[e] whether and what legislation is needed to secure the
guarantees of the Fourteenth Amendment,’ and its conclusions are
entitled to much deference." (alteration in original) (quoting Katzen-
bach v. Morgan, 384 U.S. 641, 651 (1966))). Therefore, "[l]egislation
which deters or remedies constitutional violations can fall within the
sweep of Congress’ enforcement power even if in the process it pro-
hibits conduct which is not itself unconstitutional." Id. at 518.

   Congress’ § 5 power is not unlimited, however. See Kimel v. Fla.
Bd. of Regents, 528 U.S. 62, 81 (2000). Section 5 gives Congress the
power to enforce the commands of the Fourteenth Amendment, but
it does not create in Congress the power to "decree the substance of
the Fourteenth Amendment’s restrictions on the States." Id. (internal
quotation marks omitted); see South Carolina v. Katzenbach, 383
U.S. 301, 326 (1966) (describing Congress’ § 5 power as "remedial").
Were it otherwise, Congress could not be said to be enforcing the pro-
visions of the Fourteenth Amendment. See City of Boerne, 521 U.S.
at 519. The distinction between remedy and redefinition is not always
easy to draw, and a congressional determination that legislation is
needed is entitled to deference. See id. at 519-20. Nevertheless, "the
distinction exists and must be observed." Id. at 520.

   The determination of whether Congress has exceeded its § 5
authority—i.e., whether it has crossed the line from remedying consti-
tutional wrongs to defining constitutional rights—rests upon the so-
called "congruence and proportionality" test. See id. (explaining that
in § 5 legislation, "[t]here must be a congruence and proportionality
between the injury to be prevented or remedied and the means
adopted to that end"). Application of this test proceeds in three steps.
See generally Garrett, 531 U.S. at 365-74 (applying congruence and
proportionality test to Title I of the ADA). First, we must "identify
with some precision the scope of the constitutional right at issue." Id.
at 365. Once we have done so, we then must consider "whether Con-
gress identified a history and pattern of unconstitutional . . . discrimi-
                         WESSEL v. GLENDENING                           9
nation by the States." Id. at 368. Third, if the congressional record
establishes such a pattern, we must determine whether the legislation
is congruent and proportional to the identified wrong, i.e., whether it
is "responsive to, or designed to prevent, unconstitutional behavior."
City of Boerne, 521 U.S. at 532. Strict proportionality is not required.
"Rather, Congress’ power ‘to enforce’ the Amendment includes the
authority both to remedy and to deter violation of rights guaranteed
thereunder by prohibiting a somewhat broader swath of conduct,
including that which is not itself forbidden by the Amendment’s text."
Kimel, 528 U.S. at 81.

                                    1.

   We turn first to the scope of the constitutional right at issue. Dis-
abled individuals are not a suspect or quasi-suspect class entitled to
special protection under the Equal Protection Clause. See City of Cle-
burne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 442-47 (1985)
(concluding that mentally disabled are not suspect or quasi-suspect
class); Brown, 166 F.3d at 706 (extending Cleburne to all disabled
individuals). Therefore, state action affecting the disabled is subject
only to rational basis review. Under this standard, state action distin-
guishing between the disabled and non-disabled is constitutional so
long as "there is a rational relationship between the disparity of treat-
ment and some legitimate governmental purpose." Heller v. Doe, 509
U.S. 312, 320 (1993). As the Supreme Court explained in Garrett,

     the result of Cleburne is that States are not required by the
     Fourteenth Amendment to make special accommodations
     for the disabled, so long as their actions toward such indi-
     viduals are rational. . . . If special accommodations for the
     disabled are to be required, they have to come from positive
     law and not through the Equal Protection Clause.

Garrett, 531 U.S. at 367-68. In the context of Title II, therefore, the
constitutional right may be identified as follows: disabled people have
a constitutional right not to be subject to arbitrary or irrational exclu-
sion from the services, programs, or benefits provided by the state.

                                    2.

  Having defined the scope of the constitutional right at stake, we
next must determine whether Congress legislated in light of a history
10                       WESSEL v. GLENDENING
or pattern of unconstitutional discrimination. We emphasize that our
focus is limited to unconstitutional conduct by the states, not by local
governments, since the latter do not benefit from the protections of
the Eleventh Amendment. See Garrett, 531 U.S. at 368-69; see also
Kimel, 528 U.S. at 90-91 (noting that record of discrimination in pri-
vate sector will not support abrogation). Further, it is not sufficient for
Congress to identify a few isolated instances of unconstitutional con-
duct. Congress must rather identify a pattern of unconstitutional dis-
crimination that is nationwide in its scope. See Kimel, 528 U.S. at 90;
Fla. Prepaid Postsecondary Educ. Expense Bd. v. College Sav. Bank,
527 U.S. 627, 640-41 (1999).

   We note that the Supreme Court has provided very little explicit
guidance regarding what materials are relevant in examining the
record on which abrogation was based. Additionally, the decisions of
the Court are sometimes in tension with each other. Compare, e.g.,
Garrett, 531 U.S. at 370-71 (declining to consider "unexamined,
anecdotal accounts" of discrimination presented in testimony to con-
gressionally appointed task force), with City of Boerne, 521 U.S. at
530-31 (examining testimony presented in congressional hearings). At
the very least, we can be certain that legislative findings enacted as
part of the statutory scheme should be considered. See Garrett, 531
U.S. at 371. We need not decide whether statements in the congres-
sional record—including committee reports and transcripts of debate
on the floors of the House and Senate—also constitute the kind of
findings upon which Congress may base abrogation. Even if we
assume such materials to be relevant, as we do for purposes of this
opinion, the record on which Congress based its decision to abrogate
was nevertheless inadequate.

   We begin our examination of the record before Congress with the
findings included in the ADA. See 42 U.S.C.A. § 12101(a) (West
1995). Congress made lengthy findings of discrimination against dis-
abled individuals, some of which specifically concerned the failure to
provide access to public services and programs. See id. § 12101(a)(3)
(noting that "discrimination against individuals with disabilities per-
sists in such critical areas as . . . education, . . . voting, and access to
public services"); id. § 12101(a)(5) (noting that disabled individuals
suffer "the discriminatory effects of . . . relegation to lesser services,
programs, activities, [and] benefits"). The mere existence of such
                         WESSEL v. GLENDENING                           11
findings is not sufficient to support abrogation, however. Cf. United
States v. Morrison, 529 U.S. 598, 614 (2000) ("[T]he existence of
congressional findings is not sufficient, by itself, to sustain the consti-
tutionality of Commerce Clause legislation."). Rather, because the
existence of congressional authority to act is ultimately a judicial
question, see id., albeit one as to which we owe Congress appropriate
deference, we must determine whether Congress’ findings were ade-
quate. Here, Congress’ general findings are unhelpful in two respects.
First, the findings do not identify any particular acts of discrimination
by states, much less a pattern of such discrimination. See Garrett, 531
U.S. at 369 (observing that, while the record before Congress sup-
ported a finding of discrimination against the disabled, "the great
majority of these incidents do not deal with the activities of States").
Furthermore, it is not at all clear that Congress’ use of the term "dis-
crimination" referred to the sort of arbitrary and irrational behavior
that violates the Constitution. See Thompson v. Colorado, 278 F.3d
1020, 1033 (10th Cir. 2001), cert. denied, 122 S. Ct. 1960 (2002). But
see Dare v. California, 191 F.3d 1167, 1174 (9th Cir. 1999) (conclud-
ing that § 12101(a) contains "specific factual findings of arbitrary and
invidious discrimination against the disabled" that constituted a suffi-
cient basis for abrogation).

   Neither can we find an adequate record to support abrogation in the
official congressional reports concerning the ADA. The reports do
contain several examples of unfavorable treatment of disabled people
by public entities. See, e.g., H.R. Rep. No. 101-485(II), at 29,
reprinted in 1990 U.S.C.C.A.N. 303, 311 (quoting testimony of dis-
abled woman who was denied access to public school at age five
because the principal deemed her a "fire hazard" (internal quotation
marks omitted)); id. at 40, 1990 U.S.C.C.A.N. at 322 (quoting testi-
mony regarding failure of village to make town hall accessible to the
disabled). Even assuming that these anecdotal reports clearly demon-
strate unconstitutional discrimination, the discrimination did not occur
at the hands of the state.

   The Government argues that, despite the paucity of the official
record, Congress was nevertheless aware of many examples of uncon-
stitutional discrimination by the states. In fact, a large portion of the
Government’s brief is devoted to detailing some of these examples,
extracted from hearings regarding the drafting and enactment of the
12                       WESSEL v. GLENDENING
ADA. Through these examples, the Government presents its best case
for abrogation, but it falls short, as the following discussion of the
Government’s examples illustrates.

    The first group of examples offered by the Government concerns
access by disabled people to courtrooms, polling places, and public
meetings. It is not clear from the Government’s brief how many, if
any, of these instances involved state discrimination.7 Even assuming
that all of the denials of access are attributable to the state, however,
it is not clear that a constitutional violation occurred in any of the
cited occurrences. For example, many of the complaints by disabled
voters concerned their inability to obtain access to polling places,
with the result that they were required to vote by absentee ballot. But,
it is not necessarily irrational for a state to require disabled voters to
submit absentee ballots rather than going to the expense of retrofitting
or relocating an established polling place. See Hooks v. Clark County
Sch. Dist., 228 F.3d 1036, 1043 (9th Cir. 2000) (noting legitimate
state interest in conservation of scarce funds), cert. denied, 532 U.S.
971 (2001). The same is true with respect to access to courthouses
and public meetings. It may be hardhearted and hardheaded, see Gar-
rett, 531 U.S. at 367-68, for the state to refuse to provide special
access for the disabled to courtrooms and public meetings. Such a
failure is not necessarily unconstitutional, however. For example, in
many cases the cost of renovating older buildings will provide a ratio-
nal basis for failing to create access.

   The Government also cites several examples of discrimination in
public education, such as inaccurate assignments of students with
physical disabilities to classes for the mentally disabled. But, as the
Government acknowledges, the vast majority of public primary and
secondary education systems are not arms of the state entitled to the
protection of the Eleventh Amendment. The Government also details
incidents of discrimination by state universities; while many of these
examples demonstrate bad conduct, such conduct is not necessarily
unconstitutional. See id. at 370 (explaining that "adverse, disparate
  7
   At least some of the cited occurrences clearly do not involve discrimi-
nation by the state, such as one case involving a city manager and
another involving access to a city hall.
                          WESSEL v. GLENDENING                            13
treatment often does not amount to a constitutional violation where
rational-basis scrutiny applies" (internal quotation marks omitted)).

   The Government also identified acts of discrimination by law
enforcement officials. Without exception, all of the examples pro-
vided by the Government involved local law enforcement officers, not
state officials. Additionally, the Government provides a laundry list
of examples of failure to provide access to, or discrimination in, "zon-
ing; the operation of zoos, public libraries, public swimming pools
and park programs; and child custody proceedings." Br. for the
United States as Intervenor at 30-31 (footnotes omitted). Most of
these are areas of local, not state, concern; even assuming that some
of the Government’s examples concerned state activities, none of the
cited examples involves demonstrably unconstitutional conduct.8

   We also find it helpful to examine the list of examples of discrimi-
nation cited by the dissent in Garrett, see Garrett, 531 U.S. at 391-
424 (Appendix C to opinion of Breyer, J., dissenting), although the
majority determined that these examples could not serve as a basis for
abrogation with respect to Title I, see id. at 370-71.9 Of the more than
550 examples cited, only a limited number—perhaps 52 at best—
involve potential constitutional violations by an arm of the state with
respect to access to public services and programs. Of these 52, 15
involve failures to enforce or comply with laws regarding handi-
capped parking spaces or access to buildings; it is unlikely that such
conduct is unconstitutional. See Thompson, 278 F.3d at 1034
("Apathetic attitudes and refusals to make accommodations do not
  8
     The Government also relies on laws passed by states at the height of
the eugenics movement in the early 1900s, mandating segregation and,
in some cases, involuntary sterilization of certain groups of disabled peo-
ple. As the Court noted in Garrett, however, "there is no indication that
any State had persisted in requiring such harsh measures as of 1990 when
the ADA was adopted." Garrett, 531 U.S. at 369 n.6.
   9
     The dissent asserts that "the Garrett Court specifically found that" the
examples in Appendix C "supported abrogation in Titles II and III of the
ADA." Post, at 19. To the contrary, the Supreme Court simply noted that
the vast majority of the claimed acts of discrimination listed in Appen-
dix C were irrelevant to the only question before the Court, namely, the
validity of abrogation under Title I of the ADA.
14                       WESSEL v. GLENDENING
usually violate the Fourteenth Amendment."). Several other examples
concern the denial of licenses or admission to programs based upon
the application of facially neutral requirements. Again, such conduct
is unlikely to be unconstitutional. See Garrett, 531 U.S. at 370; Reick-
enbacker v. Foster, 274 F.3d 974, 982 (5th Cir. 2001). Furthermore,
we agree with the majority in Garrett that the examples in Appendix
C are so lacking in detail as to make it impossible to determine
whether a constitutional violation actually occurred. See Garrett, 531
U.S. at 371 n.7. In view of the fact that the population of America
included "some 43,000,000" disabled people when the ADA was
enacted, see 42 U.S.C.A. § 12101(a)(1), the paucity of examples of
even potentially unconstitutional conduct by the states is telling. See
Garrett, 531 U.S. at 370.

   We therefore conclude that Congress did not have an adequate
record of unconstitutional discrimination by states against the dis-
abled to support abrogation.10
  10
     The Government argues that even if Congress failed to identify a suf-
ficient number of examples of state discrimination in violation of the
Equal Protection Clause, abrogation is nevertheless valid because § 5
also empowers Congress to enact legislation to enforce the guarantees of
the Due Process Clause, and "Congress did not need to identify irratio-
nal government action in order to identify and address unconstitutional
government action" with respect to due process guarantees. Br. for the
United States as Intervenor at 10. Our response to this assertion is two-
fold. First, the record before Congress is apparently devoid of examples
of state violations of the Due Process Clause—the Government cites, and
our research has revealed, none. Second, although the substantive consti-
tutional provisions applied to the states through the Due Process Clause
may mandate accommodation of the disabled, see, e.g., LaFaut v. Smith,
834 F.2d 389, 392-94 (4th Cir. 1987) (holding that refusal to make minor
modifications to prison toilets to accommodate inmate’s disability consti-
tuted cruel and unusual punishment in violation of Eighth Amendment),
"the Due Process Clause does not contain the general mandate found in
Title II, which requires accommodations by public entities in all of
[their] services, programs, or activities," Thompson, 278 F.3d at 1032
(internal quotation marks omitted). But see Popovich v. Cuyahoga
County Ct. of Common Pleas, 276 F.3d 808, 813-16 (6th Cir. 2002) (en
banc) (holding that Congress validly abrogated sovereign immunity as to
certain due process claims under Title II of the ADA), petition for cert.
filed, 70 U.S.L.W. 3656 (U.S. Apr. 10, 2002) (No. 01-1503).
                        WESSEL v. GLENDENING                         15
                                  3.

   Even if Congress had had before it an adequate record of unconsti-
tutional state conduct, § 5 legislation is valid only insofar as it
imposes a prohibition that is congruent and proportional to the viola-
tions that Congress sought to prevent or remedy. See City of Boerne,
521 U.S. at 520. As we explained above, this requirement may be sat-
isfied by legislation that reaches plainly constitutional conduct, pro-
vided "there is reason to believe that many of the laws affected by the
congressional enactment have a significant likelihood of being uncon-
stitutional." Id. at 532.

  In Garrett, the Supreme Court determined that Title I failed this
"congruence and proportionality" test in part because the ADA
imposes on states a higher duty of justification than does the Equal
Protection Clause:

    [W]hereas it would be entirely rational (and therefore con-
    stitutional) for a state employer to conserve scarce financial
    resources by hiring employees who are able to use existing
    facilities, the ADA requires employers to make existing
    facilities used by employees readily accessible to . . . indi-
    viduals with disabilities. The ADA does except employers
    from the reasonable accommodation requirement where the
    employer can demonstrate that the accommodation would
    impose an undue hardship . . . . However, even with this
    exception, the accommodation duty far exceeds what is con-
    stitutionally required in that it makes unlawful a range of
    alternative responses that would be reasonable but would
    fall short of imposing an undue burden upon the employer.
    The Act also makes it the employer’s duty to prove that it
    would suffer such a burden, instead of requiring (as the
    Constitution does) that the complaining party negate reason-
    able bases for the employer’s decision.

Id. at 372 (brackets, citation, & internal quotation marks omitted).

   This reasoning applies with equal force to Title II, which requires
states to make programs and services accessible to the disabled unless
providing such access would "fundamentally alter the nature of the
16                        WESSEL v. GLENDENING
service, program, or activity."11 28 C.F.R. § 35.130(b)(7) (2001). For
example, it may be entirely rational (and thus constitutional) for a
state to refuse to move a polling place to a location that is accessible
to the disabled (among other things, the state may be legitimately con-
cerned about confusing voters who are used to voting in a particular
location). However, unless the state can prove that moving the polling
place would fundamentally alter the service of providing polling
places, which is highly doubtful, the state would be required to locate
or create accessible polling places for all citizens, irrespective of the
inconvenience and expense. Title II thus requires far more than does
the Constitution. See, e.g., Thompson, 278 F.3d at 1031 ("In contrast
to the Equal Protection Clause prohibition on invidious discrimination
against the disabled and irrational distinctions between the disabled
and the nondisabled, Title II requires public entities to recognize the
unique position of the disabled and to make favorable accommoda-
tions on their behalf."); Reickenbacker, 274 F.3d at 983 ("Title II
indisputably embodies more than merely a prohibition on unconstitu-
tional discrimination against the disabled."); cf. Brown, 166 F.3d at
707 (concluding that regulation prohibiting surcharges sought "to
redefine the Equal Protection Clause" by creating "a positive entitle-
ment to a free handicapped parking space").

                                    D.

   In sum, we conclude that Congress did not validly abrogate the
sovereign immunity of the states when it enacted Part A of Title II of
the ADA. Although Congress properly and clearly expressed its intent
to do so, it acted on the basis of an inadequate record and imposed
a remedy that is neither congruent nor proportional to the problem it
identified. In reaching this holding, we join the majority of our sister
  11
    The dissent asserts that because the requirements of Title II are satis-
fied when a state makes its services, programs, and activities accessible,
the burden imposed by Title II on states is less than that imposed by Title
I and, therefore, the reasoning of Garrett is not applicable. We disagree.
The mere fact that some accommodations may be accomplished at little
or no cost to the state—for example, by relocating a class from the sec-
ond to the first floor of a building without an elevator—does not estab-
lish that, as a whole, Title II requires little more of the states than does
the Constitution.
                          WESSEL v. GLENDENING                           17
circuit courts. See Garcia v. SUNY Health Scis. Ctr., 280 F.3d 98, 112
(2d Cir. 2001) (holding that Title II exceeds Congress’ authority
under § 5 to the extent that it authorizes suits against states when
there is no evidence of "discriminatory animus or ill will due to dis-
ability"); Popovich v. Cuyahoga County Ct. of Common Pleas, 276
F.3d 808, 812-16 (6th Cir. 2002) (en banc) (holding abrogation
invalid as to equal protection, but not due process, claims), petition
for cert. filed, 70 U.S.L.W. 3656 (U.S. Apr. 10, 2002) (No. 01-1503);
Thompson, 278 F.3d at 1030-34 (holding abrogation invalid); Reick-
enbacker, 274 F.3d at 981-83 (same); Walker v. Snyder, 213 F.3d
344, 346-47 (7th Cir. 2000) (same); Alsbrook v. City of Maumelle,
184 F.3d 999, 1005-10 (8th Cir. 1999) (en banc) (same). Only one cir-
cuit, in a case decided before Garrett, has squarely held to the con-
trary. See Dare, 191 F.3d at 1173-75.12

                                    III.

  For the reasons set forth above, we conclude that the district court
correctly dismissed Wessel’s claim under Part A of Title II of the
ADA. Accordingly, we affirm.

                                                              AFFIRMED

KING, Circuit Judge, dissenting:

  Because I believe that Congress successfully abrogated state sover-
  12
    The Government makes much of the fact that the Supreme Court
denied certiorari in Dare mere days after its decision in Garrett. How-
ever, the Court denied certiorari in Walker on the same day.
   In dictum in a pre-Garrett decision, the First Circuit stated that, when
faced with the question, it "almost certainly" would uphold the abroga-
tion of immunity in Title II. Torres v. P.R. Tourism Co., 175 F.3d 1, 6
n.7 (1st Cir. 1999). More recently, the First Circuit has held "that Con-
gress acted within its powers in subjecting the states to private suit under
Title II of the ADA, at least as that Title is applied to cases in which a
court identifies a constitutional violation by the state." Kiman v. N.H.
Dep’t of Corr., ___ F.3d ___, 2002 WL 1880377, at *10 (1st Cir. Aug.
20, 2002). The court declined to consider the validity of abrogation
beyond the particular application of the ADA at issue. See id. at *6-*8.
18                       WESSEL v. GLENDENING
eign immunity when it enacted Title II of the ADA, I must dissent.
My primary disagreement with my friends in the majority relates both
to their refusal to give proper credit to specific record evidence of dis-
crimination by state entities in public programs, and to their denial to
Congress of the deference due when our elected representatives make
general findings of fact in support of legislation. Furthermore, the
majority mistakenly asserts that, because Title II reaches certain con-
stitutional conduct, the ADA’s abrogation of immunity must be
unsuccessful. Though the majority gives lip service to the notion that
§ 5 of the Fourteenth Amendment does not require that Congress tai-
lor its legislative remedies with surgical precision, the effect of its
decision is to demand just that. I will elaborate briefly on each of
these points of disagreement.

                                    I.

   The Supreme Court held last year, in Board of Trustees of the Uni-
versity of Alabama v. Garrett, 531 U.S. 356 (2001), that Congress
exceeded its enforcement authority under § 5 of the Fourteenth
Amendment when it sought to abrogate state sovereign immunity in
Title I of the ADA, 42 U.S.C. §§ 12111-12117 (addressing discrimi-
nation by employers affecting interstate commerce). In so holding, the
Garrett Court observed that the legislative record of the ADA "fails
to show that Congress did in fact identify a pattern of irrational state
discrimination in employment against the disabled." 531 U.S. at 368
(emphasis added). Of significance here, the Court’s Garrett decision
expressly reserved the question of whether Title II, 42 U.S.C.
§§ 12131-12165 (addressing discrimination by public entities in the
operation of public services), is appropriate legislation under § 5 of
the Fourteenth Amendment. Id. at 360 n.1. The legislative record
before us in support of Title II’s abrogation of state sovereign immu-
nity is far stronger than that found wanting by the Garrett Court.
Given the strength of this record, a modicum of respect for the work-
ings of the legislative branch of government should prompt us to con-
clude that Congress’s findings in support of Title II abrogation were
sufficient.
                         WESSEL v. GLENDENING                           19
                                    A.

                                    1.

   The Garrett Court found that Congress had failed to identify a suf-
ficient "pattern" of unconstitutional discrimination to support its § 5
abrogation of state sovereign immunity in Title I of the ADA. See,
e.g., Garrett, 531 U.S. at 370 ("[E]ven if it were to be determined that
each [record] incident upon fuller examination showed unconstitu-
tional action on the part of the State, these incidents taken together
fall far short of even suggesting the pattern of unconstitutional dis-
crimination on which § 5 legislation must be based."). While the leg-
islative record supporting Title I failed to establish a pattern of
unconstitutional discrimination by the states, no such deficiency
exists in the record supporting Title II.

   The congressional record supporting abrogation under Title II of
the ADA contains abundant evidence of specific acts of unconstitu-
tional state discrimination against the disabled in the operation of
public programs. As Justice Breyer observed in his Garrett dissent,
"[t]here are roughly 300 examples of discrimination by state govern-
ments themselves in the legislative record [of the ADA]." Garrett,
531 U.S. at 379 (Breyer, J., dissenting). And according to the Garrett
majority itself, "[t]he overwhelming majority of these accounts per-
tain to alleged discrimination by the States in the provision of public
services and public accommodations, which areas are addressed in
Titles II and III of the ADA." Garrett, 531 U.S. at 370 n.7 (emphasis
added) (Rehnquist, C.J.). In other words, the Garrett Court specifi-
cally found that the overwhelming majority of Congress’s specific
evidence of discrimination failed to uphold the Title I abrogation sim-
ply because it supported abrogation in Titles II and III of the ADA
instead.1
   1
     The majority insists that "the Supreme Court simply noted that the
vast majority of the claimed acts of discrimination listed in Appendix C
were irrelevant to the only question before the Court, namely, the valid-
ity of abrogation under Title I of the ADA." Ante at 13 n.9. This is incor-
rect. In light of the fact that the Chief Justice stated baldly that the
evidence in Appendix C "pertain[s] to alleged discrimination by the
States in the . . . areas . . . addressed in Titles II and III of the ADA,"
Garrett, 531 U.S. at 370 n.7, the majority’s suggestion that the Court
confined its discussion to Title I is mistaken.
20                        WESSEL v. GLENDENING
   The congressional record supporting abrogation under Title II is
stronger still by virtue of the fact that Title II implicates constitutional
rights that trigger heightened judicial scrutiny. While Title I dealt
only with employment discrimination, Title II addresses discrimina-
tion implicating, inter alia, parental rights, voting rights, and the
Eighth Amendment right against cruel and unusual punishment.2
Whereas a state is constitutionally entitled to engage in "rational"
employment discrimination on the basis of disability, a state’s
infringement of a disabled person’s parental, voting, or Eighth
Amendment rights is subjected to more searching scrutiny.

   Instances in which states denied to the disabled certain fundamen-
tal rights are recounted throughout the legislative record underlying
Title II. Held to the appropriate, higher levels of scrutiny, such dis-
crimination is clearly unconstitutional. For instance, Congress heard
that a blind voter with cerebral palsy was arbitrarily refused the right
to register to vote in state elections. Staff of the House Comm. on
Educ. and Labor, 101st Cong., 2d Sess., 2 Legis. Hist. of Pub. L. No.
101-336: The Americans with Disabilities Act 1220, 100th Cong., 2d
Sess. (Comm. Print 1990) [hereinafter "Leg. Hist."]. It heard that a
blind woman was refused instructions on how to use her state’s voting
machines. Task Force on the Rights and Empowerment of Americans
with Disabilities, Alabama Submissions 16.3 It heard that state mental
hospitals misuse medications to punish and restrain their disabled,
institutionalized patients. 2 Leg. Hist. 1203, 1262-63. And it heard
that such hospitals subject their patients to abusive treatment and
inhumane conditions.4 Id. Replete with such evidence of unconstitu-
   2
     See, e.g., Popovich v. Cuyahoga County Ct. of Common Pleas, 276
F.3d 808, 813 (6th Cir. 2002) (en banc) (upholding Title II as applied in
a case involving parental rights); id. at 820 (Moore, J., concurring) (dis-
cussing the implication of voting rights); Kiman v. N.H. Dep’t of Corrs.,
___ F.3d ___, No. 02-1099 (1st Cir. Aug. 20, 2002) (upholding Title II
as applied in a case involving cruel and unusual punishment).
   3
     The Task Force’s state-by-state submissions, evincing discrimination
in all aspects of the lives of the disabled, 2 Leg. Hist. 1324-25, are part
of the official legislative history of the ADA, see id. at 1336, 1389.
   4
     The Supreme Court held in Youngberg v. Romeo, 457 U.S. 307
(1982), that there are constitutionally protected liberty interests under the
due process clause of the Fourteenth Amendment in reasonably safe con-
ditions of confinement, freedom from unreasonable bodily restraints, and
such minimally adequate training as reasonably might be required by
these interests.
                         WESSEL v. GLENDENING                          21
tional state discrimination, the congressional record underlying Title
II of the ADA provides more than adequate support for Congress’s
abrogation of state sovereign immunity under § 5 of the Fourteenth
Amendment.

                                    2.

   In addition to amassing specific evidence in support of the Title II
abrogation, Congress made an express general finding that the states
had engaged in a pattern of unconstitutional discrimination in the
operation of public services. In rejecting Congress’s Title I abroga-
tion, the Garrett Court relied heavily on the fact that Congress’s
record failed to conclude that state employment practices demon-
strated a pattern of discrimination against the disabled. Relying on
Senate and House committee reports as indicative of Congress’s judg-
ment regarding general patterns of discrimination, Chief Justice
Rehnquist explained that "had Congress truly understood [the evi-
dence] as reflecting a pattern of unconstitutional behavior by the
States, one would expect some mention of that conclusion in the Act’s
legislative findings. There is none." Garrett, 531 U.S. at 370-72.
Strikingly, there is such a finding with respect to the public services
governed by Title II. The very Senate report relied upon by the Chief
Justice concluded that "[d]iscrimination still persists in such critical
areas as employment in the private sector, public accommodations,
public services, transportation, and telecommunications." S. Rep. No.
101-116, p. 6 (1989) (emphasis added); see Garrett, 531 U.S. at 371.
And the House report on which Chief Justice Rehnquist relied
reached the same conclusion: "After extensive review and analysis
over a number of Congressional sessions, . . . [we find that] there
exists a compelling need to establish a clear and comprehensive Fed-
eral prohibition of discrimination on the basis of disability in the areas
of employment in the private sector, public accommodations, public
services, transportation, and telecommunications." H.R. Rep. No.
101-485, pt. 2, p. 28 (1990) (emphasis added); see Garrett, 531 U.S.
at 371.

   Thus, while Congress made no mention at all of the public sector
in its finding of persistent employment discrimination, it expressly
concluded that there existed a pattern of discrimination in public ser-
vices for Congress to remedy through § 5 abrogation of state sover-
22                      WESSEL v. GLENDENING
eign immunity. Given that the Garrett majority characterized
Congress’s failure to make a general finding of public sector employ-
ment discrimination as "strong evidence" of "that body’s judgment
that no pattern of unconstitutional state action had been documented,"
Garrett, 531 U.S. at 371, we must take Congress’s finding of public
services discrimination as compelling evidence of its judgment that a
pattern of unconstitutional conduct was documented for Title II.

                                  B.

   Both Congress’s specific findings and its general conclusion of
rampant discrimination in public services should satisfy this Court
that our elected representatives did indeed identify a pattern of uncon-
stitutional state action that justified abrogation of state sovereign
immunity with respect to Title II of the ADA. Instead, the majority
transforms what is properly a factual question within Congress’s pur-
view into a legal question for this Court’s determination. And beyond
merely trespassing on Congress’s proper fact-finding role, the major-
ity establishes and applies a standard of review that even a detailed
legislative record could not possibly satisfy. It is, in my view, inap-
propriate for the unelected judiciary to so interfere with a coequal
branch of government.

   The Supreme Court has recognized that "Congress may paint with
a much broader brush than may this Court, which must confine itself
to the judicial function of deciding individual cases and controversies
upon individual records." Oregon v. Mitchell, 400 U.S. 112, 284
(1970) (Stewart, J., concurring in part and dissenting in part). It is
uniquely Congress’s role to draw general conclusions from anecdotal
evidence gathered from a broad swath of the population, and its
design — unlike that of the federal courts — suits it for this function.
Accordingly, the federal courts are not then to "sit as a superlegisla-
ture to judge the wisdom or desirability of legislative policy determi-
nations." Heller v. Doe, 509 U.S. 312, 319 (1993) (quoting New
Orleans v. Dukes, 427 U.S. 297, 303 (1976) (per curiam)); see also
FCC v. Beach Communications, Inc., 508 U.S. 307, 313 (1993)
(emphasizing that it is not for the courts "to judge the wisdom, fair-
ness, or logic of legislative choices"). Congress’s judgment that a pat-
tern of state discrimination persists, and that such discrimination
requires a federal remedy, is entitled to "a great deal of deference,
                         WESSEL v. GLENDENING                          23
inasmuch as Congress is an institution better equipped to amass and
evaluate the vast amounts of data bearing on such an issue." Walters
v. Nat’l Ass’n of Radiation Survivors, 473 U.S. 305, 331 n.12 (1985).

   In the § 5 context, the Supreme Court has specifically admonished
that "[i]t [i]s for Congress . . . to assess and weigh the various con-
flicting considerations — the risk or pervasiveness of the discrimina-
tion in governmental services, . . . the adequacy or availability of
alternative remedies, and the nature and significance of the state inter-
ests that would be affected. . . . It is not for us to review the congres-
sional resolution of these factors." Katzenbach v. Morgan, 384 U.S.
641, 653 (1966); see also Florida Prepaid Postsecondary Educ.
Expense Bd. v. College Savings Bank, 527 U.S. 627, 639 (1999) (stat-
ing that "Congress must have wide latitude") (quoting City of Boerne
v. Flores, 521 U.S. 507, 520 (1997)); City of Boerne, 521 U.S. at 528,
536 (reaffirming Morgan and adding that Congress’s "conclusions are
entitled to much deference"). Rather, "[i]t is enough that we be able
to perceive a basis upon which the Congress might resolve the con-
flict as it did." Morgan, 384 U.S. at 653; see also City of Cleburne
v. Cleburne Living Ctr., 473 U.S. 432, 441 (1985) ("[C]ourts have
been very reluctant, as they should be in our federal system and with
our respect for the separation of powers, to closely scrutinize legisla-
tive choices [under § 5 of the Fourteenth Amendment].").

   Our deference to Congress’s assessment of the problems facing this
nation is particularly appropriate when the problems are those of a
"large and diversified group," such as the disabled. See Cleburne, 473
U.S. at 442. Addressing discrimination against the disabled, as Con-
gress did in the ADA, "is a difficult and often a technical matter, very
much a task for legislators guided by qualified professionals and not
by the perhaps ill-informed opinions of the judiciary." Id. at 442-43.
The drafting of the ADA is itself a case study in the sort of exhaus-
tive, nationwide fact-finding for which Congress is uniquely suited.5
  5
    In its development of the ADA, Congress created a special task force,
which conducted public hearings in every state. Those hearings were
attended by more than 30,000 people, including thousands who had
experienced discrimination first hand. See Task Force on the Rights and
Empowerment of Americans with Disabilities, From ADA to Empower-
24                      WESSEL v. GLENDENING
In view of the substantiality of the Title II record showing unconstitu-
tional state discrimination, a modicum of respect for Congress should
compel the conclusion that Congress built a record adequate to sup-
port abrogation of sovereign immunity in Title II of the ADA.

                                   II.

    The majority also maintains, in support of its conclusion that Con-
gress did not validly abrogate immunity under Title II, that "[e]ven if
Congress had had before it an adequate record of unconstitutional
state conduct," the Title II abrogation would be improper because it
"impose[s] a remedy that is neither congruent nor proportional to the
problem [Congress] identified." Ante at 15, 16 (citing City of Boerne,
521 U.S. at 520). The majority’s interpretation of congruence and
proportionality in effect requires that Congress’s remedy be a perfect
fit, prohibiting only such conduct as is itself unconstitutional. The
Supreme Court, though, has repeatedly recognized that such precision
in statutory tailoring is not required when Congress legislates under
§ 5 of the Fourteenth Amendment.

                                   A.

   Title II of the ADA mandates that a state make "reasonable modifi-
cations" to its policies and practices to accommodate the disabled. 42
U.S.C. § 12131(2). The majority contends that this requirement lacks
the congruence and proportionality required of legislation under § 5
of the Fourteenth Amendment. Ante at 15-16. It takes as its example
the possibility that, under the ADA, a state might "be required to
locate or create accessible polling places for all citizens, irrespective
of inconvenience and expense." Ante at 16. While I would dispute the

ment 16 (Oct. 12, 1990) (hereinafter Task Force Report). The House of
Representatives held eleven hearings, the Senate held three, and both
houses of Congress engaged in lengthy floor debates. See Timothy M.
Cook, The Americans with Disabilities Act: The Move to Integration, 64
Temp. L. Rev. 393, 393-94 (1991) (summarizing the fact-finding process
that preceded passage of the ADA). Only upon conclusion of this thor-
ough process did Congress pass the Americans with Disabilities Act of
1990, which the first President Bush then signed into law.
                          WESSEL v. GLENDENING                            25
                                                             6
majority’s characterization of what the ADA requires, the majority
is nonetheless correct that certain discriminatory state action may be
unreasonable under the ADA, and yet constitutional. That fact,
though, does not render Title II’s abrogation of sovereign immunity
improper.

   As the majority concedes, the "congruence and proportionality"
requirement of § 5 may be satisfied by legislation that reaches plainly
constitutional conduct, provided that "there is reason to believe that
many of the laws affected by the congressional enactment have a sig-
nificant likelihood of being unconstitutional." City of Boerne, 521
U.S. at 532. Ante at 15. The Supreme Court has held that
"[l]egislation which deters or remedies constitutional violations can
fall within the sweep of Congress’ [§ 5] enforcement power even if
in the process it prohibits conduct which is not itself unconstitutional
. . . ." Florida Prepaid, 527 U.S. at 638 (1999) (quoting City of
  6
    By positing that the state’s obligation exists "irrespective of inconve-
nience and expense," the majority indulges an alarmist statutory interpre-
tation, indicating that it overestimates the degree to which Title II’s
requirements reach beyond those imposed by the Constitution. Title II
does not require that a state make accommodations irrespective of incon-
venience and expense. See Olmstead v. L.C. ex rel. Zimring, 527 U.S.
581, 603-04 (1999) (holding that a state may take into account cost and
available resources in determining whether and how to accommodate the
disabled under Title II). Furthermore, Title II’s requirement that public
entities make "reasonable modifications" to accommodate the disabled,
42 U.S.C. § 12131(2), obliges states only to make their programs acces-
sible. 28 C.F.R. § 35.150(b)(1) (stating that when existing facilities are
inaccessible, a public entity "is not required to make structural changes,"
so long as it makes its programs available to the disabled in some other
manner); see also Anderson v. Pa. Dep’t of Pub. Welfare, 1 F. Supp. 2d
456, 464 ("The overall policy of [Title II of] the ADA is to require rela-
tively few changes to existing buildings . . . ." (citation omitted)). Thus,
far from requiring that the state "locate or create accessible polling places
for all citizens, irrespective of inconvenience and expense," as the major-
ity fears, ante at 16, Title II apparently demands nothing more than pro-
vision of an absentee ballot alternative. Cf. Dipietrae v. City of Phila.,
666 A.2d 1132 (Pa. Commw.), aff’d, 673 A.2d 905 (Pa. 1995) (discuss-
ing absentee ballots as an ADA-satisfying option for disabled voters who
cannot go to the polls).
26                       WESSEL v. GLENDENING
Boerne, 521 U.S. at 518) (emphasis added); cf. Morgan, 383 U.S. at
324 (interpreting the similarly worded Enforcement Clause of the Fif-
teenth Amendment to permit Congress to use "any rational means to
effectuate the constitutional prohibition"). Under Supreme Court pre-
cedent, § 5 legislation is appropriately "congruent and proportional"
if it is "responsive to, or designed to prevent, unconstitutional behav-
ior." City of Boerne, 521 U.S. at 532.

   Title II is both responsive to and designed to prevent a congressio-
nally identified pattern of constitutional violations in the operation of
public programs. By requiring "reasonable modifications" in policies
and practices, Title II charges the states with an affirmative duty to
address the sources of discrimination against the disabled in the oper-
ation of their public programs. Cf. Green v. County Sch. Bd., 391 U.S.
430, 437-38 (1968) (stating that after unconstitutional segregation,
government is "charged with the affirmative duty to take whatever
steps might be necessary" to eliminate discrimination). Congress
could reasonably have concluded that a statutory regime that reaches
certain constitutional conduct is necessary both to root out unconstitu-
tional conduct that would otherwise escape detection, and to deter
future constitutional violations.

                                   B.

   While the Garrett Court indicated in dicta that the breadth of rights
and remedies created under Title I "would raise . . . concerns about
congruence and proportionality," Garrett, 531 U.S. at 372, Title II
averts such concerns by departing from Title I in two important
respects: first, Title II requires more limited accommodation of the
disabled; and second, it targets discrimination by public entities acting
not as employers, but rather as sovereigns. As explained below, due
to these two distinctions, Title II interferes with "rational" (and there-
fore constitutional) discrimination against the disabled to a lesser
degree than did Title I. Accordingly, the remedy that Title II provides
is more closely tailored to its goal of eliminating unconstitutional dis-
crimination than was the remedy under Title I, and its § 5 abrogation
is entirely proper. I address these distinctions in turn.
                         WESSEL v. GLENDENING                          27
                                    1.

   Whereas Title I expressly requires modification of existing, inac-
cessible facilities to accommodate the disabled, see 42 U.S.C.
§ 12112(b)(5)(A); Garrett, 521 U.S. at 372, Title II does not. Rather,
Title II requires only that public entities make their programs accessi-
ble. 42 U.S.C. § 12132. This requirement is satisfied if, for instance,
a state offers a program in an alternate setting to individuals who are
unable to use an existing facility. 28 C.F.R. § 35.150(b)(1); see
Anderson v. Pa. Dep’t of Pub. Welfare, 1 F. Supp. 2d 456, 464 ("The
overall policy of [Title II of] the ADA is to require relatively few
changes to existing buildings . . . ." (citation omitted)). As a result,
Title II requires that the states make fewer affirmative accommoda-
tions than did Title I; and the prophylactic scope of Title II imposes
a minimal burden because, as Congress found, the vast majority of the
those accommodations entail little or no cost.7 By demanding that the
states make fewer and less burdensome accommodations, Title II
interferes in constitutional state discrimination against the disabled to
a lesser degree than did Title I.8

                                    2.

   In finding that Congress did not validly abrogate sovereign immu-
nity in Title I, the Garrett Court emphasized that Title I requires that
  7
     See S. Rep. No. 116, 101st Cong., 1st Sess., 10-12, 89, 92 (1989);
H.R. Rep. No. 485, 101st Cong., 2d Sess., Pt. 2, at 34 (1990).
   8
     The majority responds to this argument by stating that "the mere fact
that some accommodations may be accomplished at little or no cost . . .
does not establish that, as a whole, Title II requires little more of the
states than does the Constitution." Ante at 16 n.11. Clearly not. What it
does establish, though, is that, by both imposing fewer costs and
demanding fewer accommodations, Title II raises fewer congruence and
proportionality concerns than did Title I. See City of Boerne, 521 U.S.
at 534 (congruence and proportionality concerns are most acute when
statutory compliance entails "substantial costs" that "far exceed any pat-
tern or practice of unconstitutional conduct"); Garrett, 531 U.S. at 372
(noting that congruence and proportionality is of particular concern
under Title I because "the [Title I] accommodation duty far exceeds what
is constitutionally required").
28                        WESSEL v. GLENDENING
employers make existing facilities accessible to the disabled, even
though "it would be entirely rational (and therefore constitutional) for
a state employer to conserve scarce financial resources by hiring
employees who are able to use existing facilities." Garrett, 531 U.S.
at 372. The Supreme Court has held, though, that while a state has a
"significant" interest in conserving resources and achieving its goals
as effectively and efficiently as possible when it acts as an employer,
that same interest in efficiency is "relatively subordinate" when the
state acts in its sovereign capacity by, for instance, operating public
programs. See Board of County Comm’rs v. Umbehr, 518 U.S. 668,
676 (1996). As a result, the scope of a state’s legitimate interest in
maximizing efficiency in the operation of its public programs is nar-
rower than the scope of its legitimate interest in maximizing effi-
ciency as an employer. Since Title II — with remedial provisions no
broader than those of Title I — addresses discrimination by states in
their operation of public programs, whereas Title I addressed discrim-
ination by states acting as employers, Title II necessarily intrudes less
on the states’ rational pursuit of legitimate interests. Hence, Title II
interferes in constitutional state discrimination against the disabled to
a lesser degree than did Title I.

                                    C.

   Even though Title II reaches certain constitutional conduct, it con-
stitutes a rational effort to remedy and deter identified constitutional
violations, and it is an effort that is better tailored to address unconsti-
tutional conduct than was Title I. Unless we intend to demand a per-
fect statutory fit, rather than the "congruence and proportionality"
required by the Supreme Court, Title II’s abrogation of state sover-
eign immunity remains well within Congress’s § 5 authority.

                                    III.

  For the foregoing reasons, I see Title II’s abrogation of sovereign
immunity as passing constitutional muster. I respectfully dissent.